Citation Nr: 1131993	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-35 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for head trauma causing pain and headaches.  

2.  Entitlement to service connection for left ear hearing loss as secondary to head trauma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from May 1948 to December 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified at a video-conference hearing in February 2009 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal. 

In March 2009, the Board denied reopening a claim of service connection for head trauma causing pain and headaches due to a lack of new and material evidence.  In the same decision, the Board denied service connection for left ear hearing loss to include as secondary to head trauma causing pain and headaches.  A Joint Motion for Remand (JMR) was issued in May 2010.  As a result of the JMR, the Board reopened the issue of service connection for head trauma causing pain and headaches in a September 2010 decision.  The Board then remanded the issues of service connection for head trauma causing pain and headaches and service connection for left ear hearing loss as secondary to head trauma causing pain and headaches to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In September 2010, the Board issued a decision reopening a claim of entitlement to service connection for head trauma causing pain and headaches, and remanded the claim for RO readjudication of the claim on the merits.  See generally Hickson v. Shinseki, 23 Vet. App. 394 (2010).

On remand, the RO determined that medical opinion was necessary to decide the claim.  The Board observes that, once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311(2007).

Historically, the Veteran enlisted in the U.S. Army on May 3, 1948.  At that time, the Veteran asserted that he was sound and well, and denied any prior history of being rejected for enlistment.  His May 1948 entrance examination only reported scars on his forehead and left eardrum which were not considered disabling.  As head trauma residuals were not "noted" on the enlistment examination, the Board must presume that the Veteran entered into active service in sound condition.  38 U.S.C.A. § 1111.

At this point, the Board observes that an October 29, 1948 military neuropsychiatric evaluation obtained a history from the Veteran that he had been rejected for military service in June 1947 due to an infected left ear and having a silver plate in his head.  This history is likely true.  However, these documents (if they exist at all) are not of record.  Thus, the Board must apply the presumption of soundness standard at this time.

Nonetheless, based upon information provided by the Veteran himself during service and thereafter, the record clearly and unmistakably demonstrates that he entered active service in May 1948 with a preexisting post-concussion syndrome stemming from an injury at age 4, which required surgical intervention with insertion of a silver plate.

On appeal, the Veteran alleges that his post-concussion syndrome was aggravated during service as a result of a judo or combat-to-combat training injury to the head during service.  For reasons which can be further enunciated should another decision be required, the Board flatly rejects the Veteran's current allegations that this type of head injury occurred during service.  To the extent the RO may have accepted this allegation, the Board observes that it is not bound to accept the RO's finding of credibility.  See McBurney v. Shinseki, 23 Vet. App. 136, 139-40 (2009).

Rather, the most probative evidence of record concerning any possible aggravation of a post-concussion syndrome during service comes from the report of an October 29, 1948 neuropsychiatry report which, in relevant part, states the following history:

[The Veteran] has not suffered any serious illness but relates at age 4 he sustained a severe head injury as [a] result of a fall which required him to have a silver plate placed in his head and he was hospitalized for approximately seven months in the State Hospital, Hazelton, Pa.  Intermittently, throughout his childhood has suffered headaches and a peculiar feeling in his head, but claims only went to a doctor once at which time case was diagnosed as merely nervousness.  [The Veteran] further explains that since childhood, every four years, he has had a feeling like he is going to die and quite a fear of death.

[The Veteran] enlisted in the Army at Wilkes-Barre, Pa., 3 May 1948 with the hope of being able to assist mother, also told by friends and realized himself that it was better than meandering around.  Prior to this, in June 1947, he was rejected for service due to an infected left ear and the silver plate in his head.

Since enlistment in the Army he has made a passable adjustment until recently.  [The Veteran] graduated from the Leader's School during the middle of September 1948 and assigned for two weeks as a cadreman.  It was during this latter period while the 30 cal. mg. was being fired, that he felt an unusual feeling in his head.  Apparently he was transferred to present organization the latter part of September 1948, but has made a poor adjustment so far.  He complains of being placed on menial details, and recently charged with going to the PX canteen during duty hours for a half hour to get breakfast.  Currently under company restriction.  Was originally given hard labor under AW #104, but realizing this might be too much for him, and after talking to company commander, summary court-martial proceedings are being arranged in which the putative measure will only be a fine.  [The Veteran] admits he has lost interest in the Army, and now is more concerned about the welfare of his mother who allegedly is not working.  She receives an allotment for .... per month which she claims is not sufficient as her sold dependency is on him ....

From the age of four, there has been continuous difficulty because of the severe head injury incurred by the patient.  It is not important how much of this difficulty is the result of organic component and how much the result of the psychia component, as clinically they are grouped together in the picture known as the post-concussion syndrome.  He has always been sensitive over the area of the old injury and the silver plate may be serving as a source of irritation.  He frequently has pains in his head and these were particularly severe when he was near machine guns that were firing.  There were episodes of confusion, dizziness, and on one occasion, micro-vision.  This consisted of seeing his commanding officer coming towards him but the commanding officer appeared to be extremely small in size.  This Lilliputian t[y]pe vision may be hysterical but also may be the result of occipital pole damage.  At other times he has had double vision and blurring.  He has a marked startle reaction and is sensitive to temperature changes, preferring warm climate in the winter.

(emphasis added).

In an opinion dated March 2011, a VA examiner stated that there was no indication that the Veteran's preexisting head injury trauma residuals were aggravated during service.  However, the examiner did not discuss the significance, if any, of the reported symptomatology after the Veteran's exposure to machine gun fire as recorded in the October 1948 neuropsychiatry examination report.  Thus, the Board requires further clarifying opinion in this case.  See 38 C.F.R. § 4.2; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (stating that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Hicks v. Brown, 8 Vet.App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).  As such, an additional medical opinion based on an accurate factual basis is required.

The Board must also remand the issue of service connection for left ear hearing loss.  The Veteran is claiming his left ear hearing loss is secondary to his head trauma during service.  Therefore, the Board finds that the Veteran's left ear hearing loss claim is inextricably intertwined with the issue of service connection for head trauma.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  If possible, the claims file should be referred to the same examiner who conducted the March 2011 VA examination for clarifying medical opinion.  

The examiner is hereby instructed that the Veteran's allegations of incurring a judo or combat-to-combat training injury to the head during service are not deemed credible.  However, the Board does find credible the history of the Veteran's symptomatology following exposure to machine gun fire as recorded in the October 29, 1948 neuropsychiatry evaluation (quoted in pertinent part in the body of this remand).

Based on review of the record, the examiner should provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's preexisting post-concussion syndrome was not aggravated during service?  In so doing, the examiner is requested to thoroughly discuss whether the symptomatology described following the Veteran's exposure to machine gun fire represented a permanent aggravation of the preexisting post-concussion syndrome.

If the examiner cannot provide an opinion without further examination, the Veteran should be afforded a new VA examination.  

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.

2.  If it is not possible for the March 2011 VA examiner to review the file and provide an opinion, the Veteran should be afforded a new VA examination.  

3.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for head trauma or left ear hearing loss is warranted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

